Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1809
                       Lower Tribunal No. 20-23864
                          ________________

                          The State of Florida,
                                  Appellant,

                                     vs.

       In Re: Forfeiture of $133,888.00 in U.S. Currency,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

      Katherine Fernandez Rundle, State Attorney, and Adam C. Korn,
Assistant State Attorney, for appellant.

     No appearance for appellee.

Before LOGUE, SCALES and GORDO, JJ.

     GORDO, J.
      The State of Florida appeals the trial court’s order denying its

application for seizure pursuant to the Florida Contraband Forfeiture Act. We

have jurisdiction. See Fla. R. App. P. 9.030(b)(1)(A). The State argues the

trial court erred in denying its application as the evidence presented was

sufficient to establish probable cause based on the totality of the

circumstances. We agree, reverse and remand.

             FACTUAL AND PROCEDURAL BACKGROUND

      This seizure proceeding arose out of a Financial Crimes Strike Force

investigation involving narcotics trafficking, gold smuggling and money

laundering near the Seybold building in Downtown Miami. As part of the

investigation, detectives conducted surveillance on three individuals in a

black vehicle.   Two of the vehicle’s occupants were seen entering and

leaving two businesses in the Seybold building, while handling bundles of

U.S. currency, which they retrieved from an Adidas bag located in the

vehicle.

      A few hours later, the vehicle pulled into a condominium complex. The

driver, identified as Nicolas Forero, got out of the driver’s seat and retrieved

the Adidas bag from the trunk. Detectives walked towards Forero in an effort

to engage in a consensual encounter.            As the detectives identified

themselves to Forero, he immediately placed the Adidas bag on the ground



                                       2
and voluntarily told detectives the bag contained cash. Forero stated the

bag contained “around $130,000” in cash, he did not own the currency and

was instructed by a friend named “Diego,” who lives in Colombia, to deliver

it to a person named “Angelica.” The detectives also interviewed the other

two occupants of the vehicle, who both stated the currency did not belong to

them and could not explain the purpose of the currency.

      Shortly thereafter, a certified drug-detection canine was called to sniff

the bag. The canine alerted to the bag containing the currency, signaling it

had recently been in contact with narcotics. Despite not being its owner,

Forero consented to a physical search of the bag. The bag contained

$133,888.00 in U.S. currency comprised of bundles of twenty-dollar bills

wrapped in rubber bands. The currency was then impounded, and Forero

and the other passengers were served with notice of the seizure.

      Pursuant to the Florida Contraband Forfeiture Act, the State filed an

application for order determining probable cause and a sworn affidavit by

Investigator Joseph Guell, a twenty-eight-year veteran of the Miami-Dade

Police Department trained in money laundering and illegal narcotics

investigations. In his affidavit, the investigator described how the alert from

the certified drug-detection canine indicated that the currency had been in

close or actual proximity to a significant amount of narcotics. He further



                                      3
detailed the manner in which the currency was packaged is commonly used

in the narcotics trafficking trade as “quick count” bundles, which is a method

used by money launderers during money laundering and narcotics

transactions.

      No response to the application was filed. The trial court denied the

application, stating the affidavit did not establish probable cause for the

seizure of the currency. 1

      This appeal followed.

                              LEGAL ANALYSIS

      A trial court’s order determining whether the facts presented are

“legally sufficient to support a finding of probable cause pursuant to the

Florida Contraband Forfeiture Act . . . is reviewed de novo.” Miami-Dade

Cnty. v. Forfeiture of $26,474.00 in U.S. Currency, 172 So. 3d 455, 457 (Fla.

3d DCA 2015).        Under the Florida Contraband Forfeiture Act, section

932.701, Florida Statutes, probable cause is established where the State can

show that under “the totality of the facts presented . . . [it had] probable cause

to believe that a nexus exists between the article seized and the narcotics



1
 We note that the detectives’ interaction with the suspects involved in this
case began as a consensual encounter and at no time has anyone raised a
Fourth Amendment challenge related to the search of the bag or encounter
with the suspects in these forfeiture proceedings.

                                        4
activity, whether or not the use of the contraband article can be traced to a

specific narcotics transaction.” § 932.701(2)(a)(1), Fla. Stat. The State must

show, “the information relied upon . . . is adequate and sufficiently reliable to

warrant the belief by a reasonable person that a violation had occurred.”

Lobo v. Metro-Dade Police Dep’t, 505 So. 2d 621, 623 (Fla. 3d DCA 1987);

Dep’t of Highway Safety & Motor Vehicles v. Frey, 965 So. 2d 199, 200–01

(Fla. 5th DCA 2007). The State’s reasonable belief must be “more than mere

suspicion, but it can be created by less than prima facia proof.” Lobo, 505

So. 2d at 623. Probable cause may also be established by circumstantial

evidence. See id.

      In Lobo, this Court found that a “large amount of money . . . in

combination with . . . the method of packaging the money [in quick count

bundles]; the fact it was carried in a duffel bag; the conflicting statements by

the appellant and her passenger as to the source of the money; and the alert

by the drug detection dog” was sufficient to establish probable cause. Id.

Additionally, we have considered an owner’s inconsistent explanations as to

the source and use of the currency a persuasive factor in determining

probable cause exists.      See Miami-Dade Police Dep’t v. Forfeiture of

$15,875.51, 54 So. 3d 595, 598 (Fla. 3d DCA 2011) (using an owner’s

explanation that the currency came from his lawn business, and he was



                                       5
using it to buy a car, as a factor for determining probable cause existed

because the owner could not describe the type of car or produce proof of the

lawn business); State Dep’t of Highway Safety & Motor Vehicles v. Holguin,

909 So. 2d 956, 959 (Fla. 3d DCA 2005) (considering an owner’s

unsupported statement that he obtained the currency in a lawsuit, and was

on his way to purchase a condominium on Miami Beach a factor for finding

probable cause existed).

      It is the State’s burden to prove probable cause, which may be

“satisfied by the aggregation of facts, even if each fact, standing alone, may

be insufficient to meet the government’s burden.” Holguin, 909 So. 2d at

959. The State argues that the facts here are enough to establish probable

cause of a nexus between the seized money and illegal narcotics activity.

We agree.

      The facts attested to by the officer supporting the probable cause

application are as follows: (1) questioning conducted pursuant to an

investigation involving narcotics trafficking, gold smuggling and money

laundering; (2) the large amount of currency found in an Adidas bag, which

was previously kept in the trunk of a vehicle; (2) the currency was packaged

in “quick count” bundles commonly carried by drug dealers; (3) a certified

drug-detection canine alerted to the currency, indicating it had recently been



                                      6
in close or actual proximity to a significant amount of narcotics; (4) Forero

claimed that he was delivering the money to a woman for a Colombian friend

but could not provide any identifying information; (5) Forero failed to explain

why the money was being delivered to a residence rather than a business;

(6) all three of the vehicle’s passengers had inconsistent or non-existent

explanations for the source of the currency; and (7) all three of the vehicle’s

passengers denied ownership of the currency.

      While each of these facts, standing alone, may be insufficient to meet

the State’s burden, we find the aggregation of these facts based on the

totality of the circumstances sufficient to satisfy the State’s burden.

Accordingly, we reverse the trial court’s order denying the State’s application

for determining probable cause for seizure and remand the case for further

proceedings.

      Reversed and remanded.




                                      7